TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED NOVEMBER 10, 2021



                                       NO. 03-19-00943-CV


                                      Olavie Hall, Appellant

                                                  v.

                       Estate of Donald Alfred Hall, Deceased, Appellee




         APPEAL FROM THE PROBATE COURT NO. 1 OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND TRIANA
               AFFIRMED -- OPINION BY CHIEF JUSTICE BYRNE


This is an appeal from the judgment signed by the trial court on September 19, 2019. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellant shall pay all costs relating to this appeal, both in this Court and in the court below.